DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 11/04/2020.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 11/07/2019.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining if the consumer passing through an identity recognition by using the identity recognition application” in lines 8-9.  This renders the claim indefinite as the limitation does not make grammatical sense.  It appears that Applicant intended to put an “is” being consumer and passing but the scope of the claim is rendered unascertainable given the current language of the claim.  Appropriate correction is required. 
Claim 8 recites the limitation “match” in line 4.  This renders the claim indefinite as the claim does not make grammatical sense.  It appears Applicant meant “matches” but the claim language is unclear.  Appropriate correction is required. 
Claims 7 and 8 recite the limitation “an identity recognition”, where prior to this in claim 1 Applicant recites “the identity recognition”.  The examiner notes that this is indefinite for lack of proper antecedent basis.  The examiner recommends reviewing the claim language for indefiniteness issues.  Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-20 are directed to a vending machine in the preamble, and then refers to the method of claim 1.  Accordingly, this is an improper dependent claim as it refers to a vending machine and a method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2020/0042685 to Tussy et a. (“Tussy”).
With regard to claims 1 and 13, Tussy discloses the claimed vending method capable of supporting vending machine with identity (ID) recognition function, suitable for a vending machine for verifying an identity of a consumer, and the method comprises steps of: 
 	generating a digital information on the vending machine (see [0247] where the method described can be used in such combinations such as stationary devices, such as gaming laptop computers, personal desktop computers, a stationary kiosk, or the like, where the examiner has interpreted the stationary kiosk as a vending machine; see [0248[] where the process is used to verify the user for computer use, web site use, retail sales transaction etc.; see [0250] where the user begins the transaction by swiping a credit card, smart card, or using an application on a smartphone with NFC capabilities to pay for goods or services, where this generates digital data on the kiosk of retail establishment); 
 	enabling an identity recognition application1 according to the digital information (see [0251] The Gateway would then communicate with the authorization server to authorize the transaction by verifying the identity of the user. For example, the Gateway may send an authorization request to the authentication server, and the authentication server then sends a notification, such as a push notification, to the user's mobile device to request that the user authenticate the transaction.); 
 	enabling an image capture unit of a mobile device through the identity recognition application to capture a current head portrait of the consumer (see [0252] Upon receipt of the notification from the authentication server, such as through a vibration, beep, or other sound on the mobile device, the user may then authenticate his or her identify with the mobile device.; see [0253] Next, as before, the user may hold the mobile device and obtain a plurality of authentication images as the user moves the mobile device to different positions relative to the user's head. While moving the mobile device to obtain the authentication images, the mobile phone further tracks the path parameters (authentication movement) of the mobile device via the gyroscope, magnetometer, and the accelerometer to obtain the authentication movement of the device. The mobile device may then send the device information, the authentication images, and the authentication movement to the authentication server.); and 
 	determining if the consumer [is] passing through an identity recognition by using the identity recognition application (see [0253] The mobile device may then send the device information, the authentication images, and the authentication movement to the authentication server. In other embodiments, the mobile device may process the images to obtain biometric data and send the biometric data to the server. In still other embodiments, the mobile device may process the images, obtain the authentication information, compare the authentication information to enrollment information stored on the mobile device, and send pass/fail results of the comparison to the authentication server.); 
wherein, if2 the consumer passes through the identity recognition, enabling a sale function of the vending machine (see [0254] The authentication server may then authenticate the identity of the user and confirm that the user wishes to authorize the transaction on his or her account if the device information, authentication images and/or biometrics, and authentication movement correspond with the enrollment device information, the enrollment images and/or biometrics, and the enrollment movement. The authentication server then transmits an authorization message to the Gateway. Once the gateway has received confirmation of the authorization, the Gateway then communicates with the retail establishment [(i.e., the stationary kiosk)] to allow the retail transaction.).  

With regard to claims 2 and 14, Tussy further discloses, before the step of generating a digital information, the method further comprises a step of: disabling a cash sensor of the vending machine (see e.g. [0160] where cash sensor can be activated and reward cash after authentication(s), and prior to this the cash sensor is not active or disabled).  

With regard to claims 3 and 15, Tussy further discloses before the step of generating a digital information, the method further comprises a step of: disabling a mobile payment function of the vending machine (see [0254] The authentication server may then authenticate the identity of the user and confirm that the user wishes to authorize the transaction on his or her account if the device information, authentication images and/or biometrics, and authentication movement correspond with the enrollment device information, the enrollment images and/or biometrics, and the enrollment movement. The authentication server then transmits an authorization message to the Gateway. Once the gateway has received confirmation of the authorization, the Gateway then communicates with the retail establishment [(i.e., the stationary kiosk)] to allow the retail transaction., where before the transaction began the mobile payment option was not active, or disabled).  


With regard to claims 7 and 19, Tussy further discloses where, the step of determining if3 the consumer passing through an identity recognition by using the identity recognition application comprises a step of uploading the head portrait of the consumer to an ID recognition web site ([0006], [0070], [0262] etc.).  

With regard to claims 8 and 20, Tussy further discloses where, the step of determining if4 the consumer passing through an identity recognition by using the identity recognition application comprises a step of leaving a register identity in the identity recognition application and verifying if the head portrait match with the register identity (see abstract, [0011], [0030] etc.).  

With regard to claim 9, Tussy further discloses where, the step of leaving a register identity in the identity recognition application comprises a step of leaving a passport information page if5 the consumer in the identity recognition application, and using a connection tool to sense a passport chip of the consumer to ensure that the passport information page match with the passport chip (The “if” statement is not satisfied so there is nothing to apply art to as the claim is not granted patentable weight).  

With regard to claim 10, Tussy further discloses where, the method further comprises a step of sending an identity recognition result to the vending machine (see e.g. [0032] [0254] Once the gateway has received confirmation of the authorization, the Gateway then communicates with the retail establishment to allow the retail transaction.).  

With regard to claim 11, Tussy further discloses where, the step of enabling a sale function of the vending machine comprises a step of enabling a cash sensor of the vending machine (see [0160]).  

With regard to claim 12, Tussy further discloses where, the step of enabling a sale function of the vending machine comprises a step of enabling a mobile payment function of the vending machine (see e.g. [0250] or using an application on a smartphone with NFC capabilities to pay for goods or services.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy in view of U.S. Pat. Pub. No. 2012/0284130 to Lewis (“Lewis”).
With regard to claims 4, 6 and 16, 18, Tussy does not teach the limitations of 4, 6, 16, and 18.  However, Lewis teaches at e.g. abstract, Fig. 1, [0023] where the digital information comprises a quick response code (QR code) or a two-dimensional barcode, which is captured by the scanner/camera of the mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tussy to include where the kiosk can include generating a barcode/QR code which can then be scanned/captured by the mobile device, where this is beneficial so that the customer can gather the relevant information needed to provide to the mobile application so that further actions can be taken on the mobile device and application, as taught throughout Lewis.  
  
With regard to claims 5 and 17, Tussy further discloses where the digital information is relating to a sale item (see [0247] where the method described can be used in such combinations such as stationary devices, such as gaming laptop computers, personal desktop computers, a stationary kiosk, or the like, where the examiner has interpreted the stationary kiosk as a vending machine; see [0248] where the process is used to verify the user for computer use, web site use, retail sales transaction etc.; see [0250] where the user begins the transaction by swiping a credit card, smart card, or using an application on a smartphone with NFC capabilities to pay for goods or services, where this generates digital data on the kiosk of retail establishment).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s Specification at [0022] “It can be understood that the ID recognition application can be another cell phone application (APP) or a web page, and the present invention is not limited.”
        2 The examiner notes that this is a conditional limitation.  Under the claims’ broadest reasonable interpretation, the conditional statements such as “if” or “when” do not occur, and everything that relies on them occurring is also not granted patentable weight. 
        3 The examiner notes the use of the conditional language. Under the claims’ broadest reasonable interpretation, the conditional statements such as “if” or “when” do not occur, and everything that relies on them occurring is also not granted patentable weight.
        4 The examiner notes that this is a conditional limitation.  Under the claims’ broadest reasonable interpretation, the conditional statements such as “if” or “when” do not occur, and everything that relies on them occurring is also not granted patentable weight.
        5 The examiner notes that this is a conditional limitation.  Under the claims’ broadest reasonable interpretation, the conditional statements such as “if” or “when” do not occur, and everything that relies on them occurring is also not granted patentable weight.